Per Curiam:
In this case suit was brought by Chanter upon a promissory note given by Beardon as principal and signed by Allen as surety. Allen alone defended.
It appears that Allen, to secure himself for becoming surety, had taken from Beardon a chattel mortgage upon a threshing machine and a growing crop of wheat. His defense to the note was, that when the crop was ripened Chanter, the plaintiff, made an arrangement with him under which Beardon was to be suffered to take the wheat and market it for Chanter, accounting to the latter for the sales, and that Beardon, assenting to this arrangement, took and marketed sufficient of the wheat to pay Chanter. The controversy arises out of the fact that Beardon accounted to Chanter for only a part of the moneys received on the sales,— not sufficient to satisfy the note.
The plaintiff insists that there was no evidence tending to establish the agreement Allen relied upon. Also that the case was so put to the jury as to warrant their finding a verdict for Allen, even though Beardon may have been no party to the arrangement.
We are of opinion,
I. That if an arrangement was made between Allen and Chanter under which Beardon was to be allowed to market the wheat for Chanter, it was supported by a sufficient consideration in the fact that Allen would lose his mortgage lien on any wheat thus marketed; and that if this agreement was acted upon, Beardon was Chanter’s agent in marketing the wheat.
II. That whether Beardon was or was not a party to the original understanding was unimportant, if lie afterwards assented to act and did act in taking the wheat to market under it, with knowledge of what it was.
III. That there was some evidence tending to establish the case Allen relied upon, and the judge was right in submitting it to the jury.
*164IV. It was immaterial that Allen’s mortgage covered other property than that thus marketed. Ii he was discharged in law -from his obligation as surety for Reardon, he could not keep the security alive for the purpose of protecting not himself but Chanter.
V. We think the judge’s charge to the jury was fair and in accordance with law, and that he did- not err in any refusal to charge.
The judgment must be affirmed, with costs.